t c memo united_states tax_court julie c nichols n k a julie c amrein petitioner v commissioner of internal revenue respondent docket no filed date julie c nichols pro_se james a kutten for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for which was subsequently reduced by respondent’s concession to dollar_figure after concessions the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 or c unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington missouri at the time that she filed her petition petitioner married james m nichols nichols on date petitioner and nichols separated in date and were divorced on date nichols was a member of a group of individuals who won the connecticut state lottery drawing on date nichols’s portion of the lottery prize was dollar_figure payable over years in annual installments of dollar_figure at the time that she married nichols petitioner knew that nichols had won a lottery and received approximately dollar_figure per year in lottery proceeds on date petitioner executed a certificate of marital status that was to be attached as exhibit b to a lottery prize assignment agreement between nichols and woodbridge sterling capital llc petitioner inserted her name address and social_security_number on the certificate of marital status and dated it and signed it before a notary public the certificate of marital status expressly stated i consent to my spouse entering into the assignment and furthermore to the application to a court of competent jurisdiction for an appropriate order assigning the lottery prize payments to woodbridge sterling capital llc or its assigns in accordance with the terms of the assignment the certificate of marital status was thereafter attached to a lottery prize assignment agreement dated date between nichols and woodbridge sterling capital llc judicial approval of the lottery assignment was obtained on date the sum of dollar_figure was paid to nichols for the assignment during petitioner and nichols filed a joint federal_income_tax return for but did not report the sale of the lottery rights on that tax_return the petition in this case filed by counsel on date asserted i disagree that i should be liable for any portion of the deficiency as i did not know or had no reason to know of my former husband’s receipt of such proceeds and his failure to report the same facts supporting my position are more thoroughly described in my statement in support of form_8857 request for innocent spouse relief attached hereto as exhibit a which i have filed along with form_8857 the attached form_8857 request for innocent spouse relief prepared by counsel specifically disclaimed a request for equitable relief by inserting an x to indicate no in response to the question do you have an underpayment_of_tax that is tax that is properly shown on your return but not paid or another tax_liability that qualifies for equitable relief see page the attachment to the petition and to the form_8857 repeated petitioner’s denial of knowledge of the sale of the lottery proceeds and referred to her limited education her disability as a result of a automobile accident her use of medications her lack of involvement in financial affairs during her marriage to nichols her lack of participation in preparation of the tax_return and nichols’s subsequent imprisonment as a result of an unrelated matter among the allegations were the following i did not discover that james had actually sold his lottery rights until date this information was given to me by a mutual acquaintance who was james’ former business partner even as of this date i still am not certain as to when or even if james sold his lottery rights when i allegedly signed the ‘98 return i had no knowledge or reason to know of the alleged sale of james’ lottery rights and even if i had i would not have possessed the mental capacity to even notice that such proceeds were not reported on the ‘98 return or even that they should have been reported i did not know nor did i have reason to know of james’ failure to report the income from the alleged sale of his lottery rights on the ‘98 return opinion after this case was set for trial counsel who filed the petition on behalf of petitioner moved to withdraw petitioner did not object and the motion to withdraw was granted during trial as discussed below it became apparent that petitioner’s execution of the certificate of marital status as an incident to nichols’s sale of his lottery proceeds established that petitioner knew or had reason to know of the sale of his lottery rights because the testimony of petitioner with respect to other aspects of her claim suggested that equitable relief under sec_6015 might have been the better course for her to pursue the court allowed the parties after trial to address whether petitioner should be allowed to amend her petition to seek relief under sec_6015 respondent filed a memorandum setting forth respondent’s position that petitioner should not be allowed to amend her petition even though respondent argued that a subsequent claim for relief under sec_6015 would be barred by res_judicata and application of sec_6015 though invited to do so petitioner did not make a motion to amend her petition as a result the only issues in this case are petitioner’s eligibility for relief under sec_6015 and c generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for the taxable_year of the joint_return sec_6013 a spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 under sec_6015 a taxpayer may be relieved from liability on a joint_return if among other things sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement sec_6015 limits the liability of a taxpayer such as petitioner who is no longer married and who makes the appropriate election sec_6015 provides sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together -- election -- c election not valid with respect to certain deficiencies --if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress in view of petitioner’s admitted execution of the certificate of marital status which expressly referred to nichols’s lottery prize assignment agreement we cannot conclude that she did not know or have reason to know that there was an understatement on a tax_return that did not report the proceeds of the sale of the lottery rights moreover respondent has established that petitioner had actual knowledge of the item giving rise to the deficiency at the time that she signed the return although petitioner disavows involvement with the transaction and with the return preparation she has not established that she signed the return under duress petitioner testified it was not uncommon for me to take paper from my ex-husband’s business during our marriage i would take them next to cheryl coleman who was a realtor and she would notarize statements i never read the statements i was filing i would make deposits at his bank this was the only involvement i had with his business petitioner’s argument that she did not read what she was signing is unpersuasive and unavailing she was articulate in presenting her case at the time of trial and she was obviously able to function in a normal manner despite her claimed medical disabilities she cannot be excused from the implications of the certificate of marital status and she has not satisfied the requirements for relief from joint_and_several_liability decision will be entered for respondent
